DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-8, 11-18, and 20-21 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/04/2020 (related to the 103 rejection) have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.

Patent Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 11-18, and 20-21 are not rejected under 35 U.S.C. 101 because the claim as a whole integrates the recited judicial exception into a practical application of the exception.
Claims 1, 11, and 20 are eligible. The additional element of a computer is used to automatically activate a microphone and/or camera on the volunteer responder device when a volunteer responder arrives at a scene of a medical emergency 
Dependent claims 2-8, 12-18, and 21 are eligible for the same reasons as independent claims 1, 11, and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-6, 8, 11-12, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer (US 2009/0284348 A1), in view of Araya et al. (US 2016/0042767 A1).
Regarding claim 1 (Amended), Pfeffer discloses a computer-implemented method (Paragraph 0002, The disclosure relates to a system, method, device, and computer-readable medium for identifying, analyzing, and responding to incidents through task assignments) for rating (Paragraph 0045, Dispatch engine 175 can rank identified responders into one or more responder queues based on an incident effectiveness of the identified responder with respect to a particular incident) and notifying volunteer responders (Paragraph 0047, Dispatch engine 175 can cause central server 145 to send out the dispatch. In an exemplary embodiment, the dispatch can initially be sent to a first number x responders in a responder queue, where the number x is a number of optimal responders identified in the incident scenario and corresponding to the particular responder queue; Paragraph 0030, Responder agencies 130 and 135 can also be military departments, fire departments, volunteer associations, governmental agencies, etc.), the method comprising: 
receiving a notification of a medical emergency at a first location (Paragraph 0008, The method includes receiving incident information corresponding to an incident at an incident location; Paragraph 0028, Exemplary incidents can include emergencies (such as car accidents, airplane accidents, boating accidents, terrorist attacks, medical emergencies, natural disasters, etc.); Paragraph 0073, In an operation 500, incident information is received. As described with reference to FIG. 1, the incident information can be received through any method, including a telephone call, an e-mail, a text message, a satellite image, a voice message, a coded message, a distress signal from the mobile device of a responder, e-911, alarms and sensors, a witness message from the mobile device a responder, etc. The incident information may also be received from an agency or association, an on-scene bystander, an on-scene responder, etc. Using this network of sensors (both human and electronic), the task management system enables multiple dispatch scenarios, some of which involve no human interaction such that the process of dispatching responders is implemented with optimized speed and efficiency; Paragraph 0074, In one embodiment, the incident information may also be received from a transmitter in a safety or other device. For example, a vehicular airbag may include a sensor configured to cause a transmitter to provide incident information to the task management system upon deployment of the airbag. The transmitter may also include GPS or other location-based information such that the transmitter can provide location information to the task management system. As such, the task management system can be informed that there was an accident and/or the location of the accident. Similarly, a pacemaker or other medical equipment and devices may be equipped with a like sensor. Upon a malfunction or other problem with the pacemaker, local responders can automatically be notified of the incident); 
obtaining a plurality of candidate volunteer responders (Paragraph 0008, A responder queue including a plurality of responders is generated, where the plurality of responders are included based at least in part on an incident effectiveness of each of the plurality of responders, where the incident effectiveness is based at least in part on experience of each of the plurality of responders and locations of each of the plurality of responders relative to the incident location) from a volunteer responder database (Paragraph 0043, Dispatch engine 175 can interact with the responder database to identify responders (who are known to be in the incident area based on information received from mapping engine 180) who have the needed skill sets, qualifications, and/or equipment to respond to the incident. The responder database can include a responder profile for each responder as described in more detail with reference to FIG. 2); 
ranking the plurality of candidate volunteer responders based on a location of each of the plurality of candidate volunteer responders (Paragraph 0044, Dispatch engine 175 can rank identified responders into one or more responder queues based on an incident effectiveness (or relevance) of the identified responder with respect to a particular incident. In an exemplary embodiment, a responder queue can be generated for each type of responder identified in the incident scenario. The incident effectiveness can be specific to each incident, and can be based on a plurality of factors, including an amount of time it will take the responder to travel to the incident location. The responder database can include information regarding the responder's mode of transportation (i.e., bicycle, foot, motorcycle, scooter, vehicle, four wheel drive vehicle, public transportation, etc.), and dispatch engine 175 can use the mode of transportation information along with the current location of the responder and any other known factors (i.e., bad weather, bad traffic, rush hour, etc.) to determine the amount of time it should take the responder to arrive at the incident location), a type of the medical emergency (Paragraph 0028, Exemplary incidents can include emergencies (such as car accidents, airplane accidents, boating accidents, terrorist attacks, medical emergencies, natural disasters, etc.); Paragraph 0082, The task management system can automatically analyze the standardized report to identify the incident location, the type of incident, the number of individuals involved, and/or any other incident information. The standardized report may also include one or more codes as described above for conveying incident information to the task management system. The task management system can use the automatically identified incident information to generate an incident scenario, generate a dispatch, and send out a dispatch request to relevant responders), and a characteristic of each of the plurality of candidate volunteer responders (Paragraph 0088, As an example, the incident scenario may indicate that four responders with medical training in handling severe trauma are needed. The dispatch engine may identify nine responders who satisfy the criteria of the incident scenario. As described with reference to FIG. 1, the dispatch engine can determine an incident effectiveness for each of the nine responders, rank the nine responders based on their incident effectiveness, and place them in a responder queue in ranked order); 
notifying a highest ranked candidate volunteer from the plurality of candidate volunteer responders of the medical emergency (Paragraph 0046, Dispatch engine 175 can use the mobile device database within assets databases 190 to identify the mobile devices associated with identified responders such that the dispatch can be sent to the proper responders; Paragraph 0047, The dispatch can initially be sent to a first number x responders in a responder queue, where the number x is a number of optimal responders identified in the incident scenario and corresponding to the particular responder queue), wherein the notification includes the type of the medical emergency and the first location (Paragraph 0067, The dispatch request includes an incident location and incident information regarding the category and/or type of incident, and/or the type of injury).
monitoring a movement of the highest ranked candidate volunteer (Paragraph 0060, In an exemplary embodiment, task management application330 can include a GPS transmission regulator that is configured to control the frequency with which responder location is transmitted to the task management system; Paragraph 0061, As an example, the GPS transmission regulator can transmit the position of mobile device 300 once every x number of minutes if mobile device 300 has been immobile for a predetermined period of time, once every y number of seconds if mobile device 300 is on the move, and once every Z number of seconds if mobile device 300 is en route to an incident location); 
notifying a next highest ranked candidate volunteer from the plurality of candidate volunteer responders of the medical emergency based on a determination that the highest ranked candidate volunteer is not responding (Paragraph 0091, If the responder accepts the dispatch but then comes to the conclusion that he/she will not be able to make it to the incident within a reasonable amount of time (i.e. he runs out of gas) the responder is able to press a button on FIG.4C "Cancel and he will be removed from the dispatch and replaced by the next most relevant responder in his queue. If there is a subsequent responder in the responder queue, the task management system sends the dis patch request to the subsequent responder in an operation 555, and a similar process can be implemented with respect to the subsequent responder), wherein the determination that the highest ranked candidate volunteer is not responding is based on monitoring of the movements of the highest ranked candidate volunteer (Paragraph 0094, In an exemplary embodiment, the task management system can also determine an expected arrival time of the responder at the incident location. The expected arrival time can be based on the responder's current mode of transportation, the weather, traffic, and/or the ability of the responder disobey traffic laws. The task management system can also estimate times that the responder will pass various locations along his/her route to the incident location. The task management system can track the progress of the responder, and if the responder does not reach these various locations within a predetermined time of the estimated time, this can indicate a delay. In the event of a delay, the task management system or dispatcher may contact the responder to find out if there is a problem. Alternatively, or in addition, the task management system may send the dispatch request to another responder in the responder queue to ensure the timely arrival of an adequate number of responders);
… activating at least one of a microphone and a camera on a volunteer responder device of the highest ranked candidate volunteer (Paragraph 0070, (Paragraph 0070, The responder can also use third responder interface screen 415 to access and fill out various reports. The responder can report on responder status by indicating that he/she has arrived at the incident location, indicating that treatment at the incident location is complete, etc. The responder can also provide a situational assessment to update the task management system with the latest incident information, including the activities being performed at the incident location (i.e., cardiopulmonary resuscitation (CPR) in progress, number of casualties, severity of casualties, hazmat dangers, etc.) The responder can also update incident requirements by indicating that no additional help/equipment is needed, indicating that additional help/equipment is needed, requesting a search and rescue operation, etc. The responder can also use third responder interface screen 415 to access camera and/or video hardware and software on mobile device 400 such that the responder can provide pictures and/or videos to the task management system. The responder may also view images and/or videos that are streamed to the responder) … a determination that the highest ranked candidate volunteer has arrived at the first location (Figure 5, item 576, identify responder arrival at the incident location); 
receiving an update on the medical emergency from the highest ranked candidate volunteer, wherein the update includes one or more of an audio file and a video file captured by the volunteer responder device of the highest ranked candidate volunteer (Paragraph 0070, The responder can also use third responder interface screen 415 to access and fill out various reports. The responder can report on responder status by indicating that he/she has arrived at the incident location, indicating that treatment at the incident location is complete, etc. The responder can also provide a situational assessment to update the task management system with the latest incident information, including the activities being performed at the incident location (i.e., cardiopulmonary resuscitation (CPR) in progress, number of casualties, severity of casualties, hazmat dangers, etc.) The responder can also update incident requirements by indicating that no additional help/equipment is needed, indicating that additional help/equipment is needed, requesting a search and rescue operation, etc. The responder can also use third responder interface screen 415 to access camera and/or video hardware and software on mobile device 400 such that the responder can provide pictures and/or videos to the task management system. The responder may also view images and/or videos that are streamed to the responder; Paragraph 0102, In addition, event tracker 704 visually presents the dispatcher and/or any other agency officials with reports from the field, including responder status, situation assessments, and incident requirements); 
and providing the update to a dispatched first responder in route to the medical emergency (Figure 5, item 574, Provide updates to the responder; Paragraph 0095, In an operation 574, updates are provided to the responder. The updates can include updates to the directions as described above, updates to the incident information, updates to the dispatch request, updates regarding desired equipment, etc. The task management system can receive the updates from other responders, agencies, news crews, or any other sources in communication with the task management system; Paragraph 0103, Based on the progress shown on dynamic map 702 and queue manager 706 and/or based on the updates/reports received from responders or other sources, the dispatcher may decide to manually modify the dispatch by adding or removing responders. In one embodiment, the dispatched assets list, dynamic map 702, and/or any other information can be provided to agencies involved in the response such that the agencies can track and monitor their own responders; Paragraph 0104, If the dispatcher removes a responder who is en route from a dispatched assets list, the task management system can automatically send that responder a no longer needed notification).
Pfeffer discloses all the limitations above, access to a camera and/or video to provide updates (See Paragraph 0070), and determination that the highest ranked candidate volunteer has arrived at the first location (Figure 5, item 576, identify responder arrival at the incident location). Although Pfeffer discloses wherein the responder can activate a camera and a GPS to verify responder’s arrival, Pfeffer does now specifically disclose that the step of activating the camera is done automatically, specifically after determination that the responder has arrived to the destination. 
However, Araya et al. discloses automatically activating at least one of a microphone and a camera on a … responder device … based on a determination that the … candidate … has arrived at the first location (Paragraph 0010, For example, it would be useful for the first responder's (e.g., police officer's) personal body camera, wireless microphone or other data collective device to provide notification of an incident in progress so that other devices can determine if they are within the vicinity on the incident in progress and, if so, trigger recording in these now nearby other devices; Paragraph 0044, It is important to note that 911 and other systems integrated with the video management system may be able to automatically initiate messages and beacons to legal evidence personal video, audio and/or metadata recording collection devices. A 911 system may automatically send a message with a call address and GPS coordinates to the system that would automatically establish a GeoFence zone around the call location. So without requiring any manual human intervention from a 911 dispatcher, a policy-based recording decision may be the responding officer's body-worn recording device will automatically start recording when the officer enters the GeoFence zone established around the 911 call location).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the way that the camera of the highest ranked candidate volunteer is activated of the invention of Pfeffer to further automatically activate the camera when the responder enters the GeoFence zone established around the 911 call location of the invention of Araya et al. because doing so would allow the method to notify and trigger the start of data capture from one or multiple video, audio, or metadata collection devices in the vicinity of an incident (See Araya et al., Paragraph 0009). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11 (Amended), Pfeffer discloses a system (Paragraph 0002, The disclosure relates to a system, method, device, and computer-readable medium for identifying, analyzing, and responding to incidents through task assignments) for rating (Paragraph 0045, Dispatch engine 175 can rank identified responders into one or more responder queues based on an incident effectiveness of the identified responder with respect to a particular incident) and notifying volunteer responders (Paragraph 0047, Dispatch engine 175 can cause central server 145 to send out the dispatch. In an exemplary embodiment, the dispatch can initially be sent to a first number x responders in a responder queue, where the number x is a number of optimal responders identified in the incident scenario and corresponding to the particular responder queue; Paragraph 0030, Responder agencies 130 and 135 can also be military departments, fire departments, volunteer associations, governmental agencies, etc.), the system comprising: 
a memory comprising computer readable instructions (Figure 1 and related text in paragraph 0032, An engine can refer to any combination of software and/or hardware that is configured to perform one or more tasks; Paragraph 0002, The disclosure relates to a system, method, device, and computer-readable medium for identifying, analyzing, and responding to incidents through task assignments); 
and a processing device for executing the computer readable instructions for performing a method comprising (Figure 1 and related text in paragraph 0032, Task management system 100 can also include one or more processors for facilitating interaction between the engines and databases of task management system 100 and for executing algorithms implemented by the various engines of task management system 100):
receiving a notification of a medical emergency at a first location (Paragraph 0008, The method includes receiving incident information corresponding to an incident at an incident location; Paragraph 0028, Exemplary incidents can include emergencies (such as car accidents, airplane accidents, boating accidents, terrorist attacks, medical emergencies, natural disasters, etc.); Paragraph 0073, In an operation 500, incident information is received. As described with reference to FIG. 1, the incident information can be received through any method, including a telephone call, an e-mail, a text message, a satellite image, a voice message, a coded message, a distress signal from the mobile device of a responder, e-911, alarms and sensors, a witness message from the mobile device a responder, etc. The incident information may also be received from an agency or association, an on-scene bystander, an on-scene responder, etc. Using this network of sensors (both human and electronic), the task management system enables multiple dispatch scenarios, some of which involve no human interaction such that the process of dispatching responders is implemented with optimized speed and efficiency; Paragraph 0074, In one embodiment, the incident information may also be received from a transmitter in a safety or other device. For example, a vehicular airbag may include a sensor configured to cause a transmitter to provide incident information to the task management system upon deployment of the airbag. The transmitter may also include GPS or other location-based information such that the transmitter can provide location information to the task management system. As such, the task management system can be informed that there was an accident and/or the location of the accident. Similarly, a pacemaker or other medical equipment and devices may be equipped with a like sensor. Upon a malfunction or other problem with the pacemaker, local responders can automatically be notified of the incident); 
obtaining a plurality of candidate volunteer responders (Paragraph 0008, A responder queue including a plurality of responders is generated, where the plurality of responders are included based at least in part on an incident effectiveness of each of the plurality of responders, where the incident effectiveness is based at least in part on experience of each of the plurality of responders and locations of each of the plurality of responders relative to the incident location) from a volunteer responder database (Paragraph 0043, Dispatch engine 175 can interact with the responder database to identify responders (who are known to be in the incident area based on information received from mapping engine 180) who have the needed skill sets, qualifications, and/or equipment to respond to the incident. The responder database can include a responder profile for each responder as described in more detail with reference to FIG. 2); 
ranking the plurality of candidate volunteer responders based on a location of each of the plurality of candidate volunteer responders (Paragraph 0044, “Dispatch engine 175 can rank identified responders into one or more responder queues based on an incident effectiveness (or relevance) of the identified responder with respect to a particular incident. In an exemplary embodiment, a responder queue can be generated for each type of responder identified in the incident scenario. The incident effectiveness can be specific to each incident, and can be based on a plurality of factors, including an amount of time it will take the responder to travel to the incident location. The responder database can include information regarding the responder's mode of transportation (i.e., bicycle, foot, motorcycle, scooter, vehicle, four wheel drive vehicle, public transportation, etc.), and dispatch engine 175 can use the mode of transportation information along with the current location of the responder and any other known factors (i.e., bad weather, bad traffic, rush hour, etc.) to determine the amount of time it should take the responder to arrive at the incident location), a type of the medical emergency (Paragraph 0028, Exemplary incidents can include emergencies (such as car accidents, airplane accidents, boating accidents, terrorist attacks, medical emergencies, natural disasters, etc.); Paragraph 0082, The task management system can automatically analyze the standardized report to identify the incident location, the type of incident, the number of individuals involved, and/or any other incident information. The standardized report may also include one or more codes as described above for conveying incident information to the task management system. The task management system can use the automatically identified incident information to generate an incident scenario, generate a dispatch, and send out a dispatch request to relevant responders), and a characteristic of each of the plurality of candidate volunteer responders (Paragraph 0088, As an example, the incident scenario may indicate that four responders with medical training in handling severe trauma are needed. The dispatch engine may identify nine responders who satisfy the criteria of the incident scenario. As described with reference to FIG. 1, the dispatch engine can determine an incident effectiveness for each of the nine responders, rank the nine responders based on their incident effectiveness, and place them in a responder queue in ranked order); 
notifying a highest ranked candidate volunteer from the plurality of candidate volunteer responders of the medical emergency (Paragraph 0046, Dispatch engine 175 can use the mobile device database within assets databases 190 to identify the mobile devices associated with identified responders such that the dispatch can be sent to the proper responders; Paragraph 0047, The dispatch can initially be sent to a first number x responders in a responder queue, where the number x is a number of optimal responders identified in the incident scenario and corresponding to the particular responder queue), wherein the notification includes the type of the medical emergency and the first location (Paragraph 0067, The dispatch request includes an incident location and incident information regarding the category and/or type of incident, and/or the type of injury);
monitoring a movement of the highest ranked candidate volunteer (Paragraph 0060, In an exemplary embodiment, task management application330 can include a GPS transmission regulator that is configured to control the frequency with which responder location is transmitted to the task management system; Paragraph 0061, As an example, the GPS transmission regulator can transmit the position of mobile device 300 once every x number of minutes if mobile device 300 has been immobile for a predetermined period of time, once every y number of seconds if mobile device 300 is on the move, and once every Z number of seconds if mobile device 300 is en route to an incident location); 
notifying a next highest ranked candidate volunteer from the plurality of candidate volunteer responders of the medical emergency based on a determination that the highest ranked candidate volunteer is not responding (Paragraph 0091, If the responder accepts the dispatch but then comes to the conclusion that he/she will not be able to make it to the incident within a reasonable amount of time (i.e. he runs out of gas) the responder is able to press a button on FIG.4C "Cancel and he will be removed from the dispatch and replaced by the next most relevant responder in his queue. If there is a subsequent responder in the responder queue, the task management system sends the dis patch request to the subsequent responder in an operation 555, and a similar process can be implemented with respect to the subsequent responder), wherein the determination that the highest ranked candidate volunteer is not responding is based on monitoring of the movements of the highest ranked candidate volunteer (Paragraph 0094, In an exemplary embodiment, the task management system can also determine an expected arrival time of the responder at the incident location. The expected arrival time can be based on the responder's current mode of transportation, the weather, traffic, and/or the ability of the responder disobey traffic laws. The task management system can also estimate times that the responder will pass various locations along his/her route to the incident location. The task management system can track the progress of the responder, and if the responder does not reach these various locations within a predetermined time of the estimated time, this can indicate a delay. In the event of a delay, the task management system or dispatcher may contact the responder to find out if there is a problem. Alternatively, or in addition, the task management system may send the dispatch request to another responder in the responder queue to ensure the timely arrival of an adequate number of responders);
… activating at least one of a microphone and a camera on a volunteer responder device of the highest ranked candidate volunteer (Paragraph 0070, (Paragraph 0070, The responder can also use third responder interface screen 415 to access and fill out various reports. The responder can report on responder status by indicating that he/she has arrived at the incident location, indicating that treatment at the incident location is complete, etc. The responder can also provide a situational assessment to update the task management system with the latest incident information, including the activities being performed at the incident location (i.e., cardiopulmonary resuscitation (CPR) in progress, number of casualties, severity of casualties, hazmat dangers, etc.) The responder can also update incident requirements by indicating that no additional help/equipment is needed, indicating that additional help/equipment is needed, requesting a search and rescue operation, etc. The responder can also use third responder interface screen 415 to access camera and/or video hardware and software on mobile device 400 such that the responder can provide pictures and/or videos to the task management system. The responder may also view images and/or videos that are streamed to the responder) … a determination that the highest ranked candidate volunteer has arrived at the first location (Figure 5, item 576, identify responder arrival at the incident location); 
receiving an update on the medical emergency from the highest ranked candidate volunteer, wherein the update includes one or more of an audio file and a video file captured by the volunteer responder device of the highest ranked candidate volunteer (Paragraph 0070, The responder can also use third responder interface screen 415 to access and fill out various reports. The responder can report on responder status by indicating that he/she has arrived at the incident location, indicating that treatment at the incident location is complete, etc. The responder can also provide a situational assessment to update the task management system with the latest incident information, including the activities being performed at the incident location (i.e., cardiopulmonary resuscitation (CPR) in progress, number of casualties, severity of casualties, hazmat dangers, etc.) The responder can also update incident requirements by indicating that no additional help/equipment is needed, indicating that additional help/equipment is needed, requesting a search and rescue operation, etc. The responder can also use third responder interface screen 415 to access camera and/or video hardware and software on mobile device 400 such that the responder can provide pictures and/or videos to the task management system. The responder may also view images and/or videos that are streamed to the responder; Paragraph 0102, In addition, event tracker 704 visually presents the dispatcher and/or any other agency officials with reports from the field, including responder status, situation assessments, and incident requirements); 
and providing the update to a dispatched first responder in route to the medical emergency (Figure 5, item 574, Provide updates to the responder; Paragraph 0095, In an operation 574, updates are provided to the responder. The updates can include updates to the directions as described above, updates to the incident information, updates to the dispatch request, updates regarding desired equipment, etc. The task management system can receive the updates from other responders, agencies, news crews, or any other sources in communication with the task management system; Paragraph 0103, Based on the progress shown on dynamic map 702 and queue manager 706 and/or based on the updates/reports received from responders or other sources, the dispatcher may decide to manually modify the dispatch by adding or removing responders. In one embodiment, the dispatched assets list, dynamic map 702, and/or any other information can be provided to agencies involved in the response such that the agencies can track and monitor their own responders; Paragraph 0104, If the dispatcher removes a responder who is en route from a dispatched assets list, the task management system can automatically send that responder a no longer needed notification).
Pfeffer discloses all the limitations above, access to a camera and/or video to provide updates (See Paragraph 0070), and determination that the highest ranked candidate volunteer has arrived at the first location (Figure 5, item 576, identify responder arrival at the incident location). Although Pfeffer discloses wherein the responder can activate a camera and a GPS to verify responder’s arrival, Pfeffer does now specifically disclose that the step of activating the camera is done automatically, specifically after determination that the responder has arrived to the destination. 
However, Araya et al. discloses automatically activating at least one of a microphone and a camera on a … responder device … based on a determination that the … candidate … has arrived at the first location (Paragraph 0010, For example, it would be useful for the first responder's (e.g., police officer's) personal body camera, wireless microphone or other data collective device to provide notification of an incident in progress so that other devices can determine if they are within the vicinity on the incident in progress and, if so, trigger recording in these now nearby other devices; Paragraph 0044, It is important to note that 911 and other systems integrated with the video management system may be able to automatically initiate messages and beacons to legal evidence personal video, audio and/or metadata recording collection devices. A 911 system may automatically send a message with a call address and GPS coordinates to the system that would automatically establish a GeoFence zone around the call location. So without requiring any manual human intervention from a 911 dispatcher, a policy-based recording decision may be the responding officer's body-worn recording device will automatically start recording when the officer enters the GeoFence zone established around the 911 call location).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the way that the camera of the highest ranked candidate volunteer is activated of the invention of Pfeffer to further automatically activate the camera when the responder enters the GeoFence zone established around the 911 call location of the invention of Araya et al. because doing so would allow the method to notify and trigger the start of data capture from one or multiple video, audio, or metadata collection devices in the vicinity of an incident (See Araya et al., Paragraph 0009). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2 and 12 (Original), which are dependent of claims 1 and 11, the combination of Pfeffer and Araya et al. discloses all the limitations in claims 1 and 11. Pfeffer further discloses wherein the characteristic of each of the plurality of candidate volunteer responders includes one or more of a medical training and a professional certification (Paragraph 0007, The incident effectiveness can be based on a current location of the responder, training of the responder, accreditations of the responder, experience of the responder, past experience of the responder, a mode of transportation of the responder, and/or equipment at the disposal of the responder)
Regarding claims 5 and 15 (Original), which are dependent of claims 1 and 11, the combination of Pfeffer and Araya et al. discloses all the limitations in claims 1 and 11. Pfeffer further discloses wherein the ranking is further based upon an availability of a piece of medical equipment to each of the plurality of candidate volunteer responders (Paragraph 0045, The incident effectiveness of the responder can further be based on the equipment in the possession of or accessible by the responder. The equipment in possession of the responder can be stored in the responder database and/or the equipment database).
Regarding claims 6 and 16 (Original), which are dependent of claims 5 and 15, the combination of Pfeffer and Araya et al. discloses all the limitations in claims 5 and 15. Pfeffer further discloses wherein the availability of the piece of medical equipment to each of the plurality of candidate volunteer responders is determined based upon identifying that the piece of medical equipment is in a possession the candidate volunteer responders (Paragraph 0045, The incident effectiveness of the responder can further be based on the equipment in the possession of or accessible by the responder. The equipment in possession of the responder can be stored in the responder database and/or the equipment database).
Regarding claims 8 and 18 (Original), which are dependent of claims 1 and 11, the combination of Pfeffer and Araya et al. discloses all the limitations in claims 1 and 11. Pfeffer further comprising receiving an indication that the highest ranked candidate volunteer from the plurality of candidate volunteer responders is responding to the medical emergency (Paragraph 0102, Event tracker 704 of event manager screen 700 can be used by the dispatcher as a visual aid for monitoring the progress of the responders and equipment in responding to a specific incident. Event tracker 704 monitors the number of responders who have agreed to respond and the number of responders already at the incident location).
Regarding claim 20 (Amended), Pfeffer discloses a computer program product (Paragraph 0002, The disclosure relates to a system, method, device, and computer-readable medium for identifying, analyzing, and responding to incidents through task assignments) comprising: a computer readable storage medium having program instructions embodied therewith (Figure 1 and related text in paragraph 0032, An engine can refer to any combination of software and/or hardware that is configured to perform one or more tasks; Paragraph 0002, The disclosure relates to a system, method, device, and computer-readable medium for identifying, analyzing, and responding to incidents through task assignments), the program instructions executable by a processing device to cause the processing device to perform a method for enhanced teleconferencing (Figure 1 and related text in paragraph 0032, Task management system 100 can also include one or more processors for facilitating interaction between the engines and databases of task management system 100 and for executing algorithms implemented by the various engines of task management system 100), the method comprising:
receiving a notification of a medical emergency at a first location (Paragraph 0008, The method includes receiving incident information corresponding to an incident at an incident location; Paragraph 0028, Exemplary incidents can include emergencies (such as car accidents, airplane accidents, boating accidents, terrorist attacks, medical emergencies, natural disasters, etc.); Paragraph 0073, In an operation 500, incident information is received. As described with reference to FIG. 1, the incident information can be received through any method, including a telephone call, an e-mail, a text message, a satellite image, a voice message, a coded message, a distress signal from the mobile device of a responder, e-911, alarms and sensors, a witness message from the mobile device a responder, etc. The incident information may also be received from an agency or association, an on-scene bystander, an on-scene responder, etc. Using this network of sensors (both human and electronic), the task management system enables multiple dispatch scenarios, some of which involve no human interaction such that the process of dispatching responders is implemented with optimized speed and efficiency; Paragraph 0074, In one embodiment, the incident information may also be received from a transmitter in a safety or other device. For example, a vehicular airbag may include a sensor configured to cause a transmitter to provide incident information to the task management system upon deployment of the airbag. The transmitter may also include GPS or other location-based information such that the transmitter can provide location information to the task management system. As such, the task management system can be informed that there was an accident and/or the location of the accident. Similarly, a pacemaker or other medical equipment and devices may be equipped with a like sensor. Upon a malfunction or other problem with the pacemaker, local responders can automatically be notified of the incident); 
obtaining a plurality of candidate volunteer responders (Paragraph 0008, A responder queue including a plurality of responders is generated, where the plurality of responders are included based at least in part on an incident effectiveness of each of the plurality of responders, where the incident effectiveness is based at least in part on experience of each of the plurality of responders and locations of each of the plurality of responders relative to the incident location) from a volunteer responder database (Paragraph 0043, Dispatch engine 175 can interact with the responder database to identify responders (who are known to be in the incident area based on information received from mapping engine 180) who have the needed skill sets, qualifications, and/or equipment to respond to the incident. The responder database can include a responder profile for each responder as described in more detail with reference to FIG. 2); 
ranking the plurality of candidate volunteer responders based on a location of each of the plurality of candidate volunteer responders (Paragraph 0044, Dispatch engine 175 can rank identified responders into one or more responder queues based on an incident effectiveness (or relevance) of the identified responder with respect to a particular incident. In an exemplary embodiment, a responder queue can be generated for each type of responder identified in the incident scenario. The incident effectiveness can be specific to each incident, and can be based on a plurality of factors, including an amount of time it will take the responder to travel to the incident location. The responder database can include information regarding the responder's mode of transportation (i.e., bicycle, foot, motorcycle, scooter, vehicle, four wheel drive vehicle, public transportation, etc.), and dispatch engine 175 can use the mode of transportation information along with the current location of the responder and any other known factors (i.e., bad weather, bad traffic, rush hour, etc.) to determine the amount of time it should take the responder to arrive at the incident location), a type of the medical emergency (Paragraph 0028, Exemplary incidents can include emergencies (such as car accidents, airplane accidents, boating accidents, terrorist attacks, medical emergencies, natural disasters, etc.); Paragraph 0082, The task management system can automatically analyze the standardized report to identify the incident location, the type of incident, the number of individuals involved, and/or any other incident information. The standardized report may also include one or more codes as described above for conveying incident information to the task management system. The task management system can use the automatically identified incident information to generate an incident scenario, generate a dispatch, and send out a dispatch request to relevant responders), and a characteristic of each of the plurality of candidate volunteer responders (Paragraph 0088, As an example, the incident scenario may indicate that four responders with medical training in handling severe trauma are needed. The dispatch engine may identify nine responders who satisfy the criteria of the incident scenario. As described with reference to FIG. 1, the dispatch engine can determine an incident effectiveness for each of the nine responders, rank the nine responders based on their incident effectiveness, and place them in a responder queue in ranked order); 
notifying a highest ranked candidate volunteer from the plurality of candidate volunteer responders of the medical emergency (Paragraph 0046, Dispatch engine 175 can use the mobile device database within assets databases 190 to identify the mobile devices associated with identified responders such that the dispatch can be sent to the proper responders; Paragraph 0047, The dispatch can initially be sent to a first number x responders in a responder queue, where the number x is a number of optimal responders identified in the incident scenario and corresponding to the particular responder queue), wherein the notification includes the type of the medical emergency and the first location (Paragraph 0067, The dispatch request includes an incident location and incident information regarding the category and/or type of incident, and/or the type of injury);
monitoring a movement of the highest ranked candidate volunteer (Paragraph 0060, In an exemplary embodiment, task management application330 can include a GPS transmission regulator that is configured to control the frequency with which responder location is transmitted to the task management system; Paragraph 0061, As an example, the GPS transmission regulator can transmit the position of mobile device 300 once every x number of minutes if mobile device 300 has been immobile for a predetermined period of time, once every y number of seconds if mobile device 300 is on the move, and once every Z number of seconds if mobile device 300 is en route to an incident location); 
notifying a next highest ranked candidate volunteer from the plurality of candidate volunteer responders of the medical emergency based on a determination that the highest ranked candidate volunteer is not responding (Paragraph 0091, If the responder accepts the dispatch but then comes to the conclusion that he/she will not be able to make it to the incident within a reasonable amount of time (i.e. he runs out of gas) the responder is able to press a button on FIG.4C "Cancel and he will be removed from the dispatch and replaced by the next most relevant responder in his queue. If there is a subsequent responder in the responder queue, the task management system sends the dis patch request to the subsequent responder in an operation 555, and a similar process can be implemented with respect to the subsequent responder), wherein the determination that the highest ranked candidate volunteer is not responding is based on monitoring of the movements of the highest ranked candidate volunteer (Paragraph 0094, In an exemplary embodiment, the task management system can also determine an expected arrival time of the responder at the incident location. The expected arrival time can be based on the responder's current mode of transportation, the weather, traffic, and/or the ability of the responder disobey traffic laws. The task management system can also estimate times that the responder will pass various locations along his/her route to the incident location. The task management system can track the progress of the responder, and if the responder does not reach these various locations within a predetermined time of the estimated time, this can indicate a delay. In the event of a delay, the task management system or dispatcher may contact the responder to find out if there is a problem. Alternatively, or in addition, the task management system may send the dispatch request to another responder in the responder queue to ensure the timely arrival of an adequate number of responders);
… activating at least one of a microphone and a camera on a volunteer responder device of the highest ranked candidate volunteer (Paragraph 0070, (Paragraph 0070, The responder can also use third responder interface screen 415 to access and fill out various reports. The responder can report on responder status by indicating that he/she has arrived at the incident location, indicating that treatment at the incident location is complete, etc. The responder can also provide a situational assessment to update the task management system with the latest incident information, including the activities being performed at the incident location (i.e., cardiopulmonary resuscitation (CPR) in progress, number of casualties, severity of casualties, hazmat dangers, etc.) The responder can also update incident requirements by indicating that no additional help/equipment is needed, indicating that additional help/equipment is needed, requesting a search and rescue operation, etc. The responder can also use third responder interface screen 415 to access camera and/or video hardware and software on mobile device 400 such that the responder can provide pictures and/or videos to the task management system. The responder may also view images and/or videos that are streamed to the responder) … a determination that the highest ranked candidate volunteer has arrived at the first location (Figure 5, item 576, identify responder arrival at the incident location); 
receiving an update on the medical emergency from the highest ranked candidate volunteer, wherein the update includes one or more of an audio file and a video file captured by the volunteer responder device of the highest ranked candidate volunteer (Paragraph 0070, The responder can also use third responder interface screen 415 to access and fill out various reports. The responder can report on responder status by indicating that he/she has arrived at the incident location, indicating that treatment at the incident location is complete, etc. The responder can also provide a situational assessment to update the task management system with the latest incident information, including the activities being performed at the incident location (i.e., cardiopulmonary resuscitation (CPR) in progress, number of casualties, severity of casualties, hazmat dangers, etc.) The responder can also update incident requirements by indicating that no additional help/equipment is needed, indicating that additional help/equipment is needed, requesting a search and rescue operation, etc. The responder can also use third responder interface screen 415 to access camera and/or video hardware and software on mobile device 400 such that the responder can provide pictures and/or videos to the task management system. The responder may also view images and/or videos that are streamed to the responder; Paragraph 0102, In addition, event tracker 704 visually presents the dispatcher and/or any other agency officials with reports from the field, including responder status, situation assessments, and incident requirements); 
and providing the update to a dispatched first responder in route to the medical emergency (Figure 5, item 574, Provide updates to the responder; Paragraph 0095, In an operation 574, updates are provided to the responder. The updates can include updates to the directions as described above, updates to the incident information, updates to the dispatch request, updates regarding desired equipment, etc. The task management system can receive the updates from other responders, agencies, news crews, or any other sources in communication with the task management system; Paragraph 0103, Based on the progress shown on dynamic map 702 and queue manager 706 and/or based on the updates/reports received from responders or other sources, the dispatcher may decide to manually modify the dispatch by adding or removing responders. In one embodiment, the dispatched assets list, dynamic map 702, and/or any other information can be provided to agencies involved in the response such that the agencies can track and monitor their own responders; Paragraph 0104, If the dispatcher removes a responder who is en route from a dispatched assets list, the task management system can automatically send that responder a no longer needed notification).
Pfeffer discloses all the limitations above, access to a camera and/or video to provide updates (See Paragraph 0070), and determination that the highest ranked candidate volunteer has arrived at the first location (Figure 5, item 576, identify responder arrival at the incident location). Although Pfeffer discloses wherein the responder can activate a camera and a GPS to verify responder’s arrival, Pfeffer does now specifically disclose that the step of activating the camera is done automatically, specifically after determination that the responder has arrived to the destination. 
However, Araya et al. discloses automatically activating at least one of a microphone and a camera on a … responder device … based on a determination that the … candidate … has arrived at the first location (Paragraph 0010, For example, it would be useful for the first responder's (e.g., police officer's) personal body camera, wireless microphone or other data collective device to provide notification of an incident in progress so that other devices can determine if they are within the vicinity on the incident in progress and, if so, trigger recording in these now nearby other devices; Paragraph 0044, It is important to note that 911 and other systems integrated with the video management system may be able to automatically initiate messages and beacons to legal evidence personal video, audio and/or metadata recording collection devices. A 911 system may automatically send a message with a call address and GPS coordinates to the system that would automatically establish a GeoFence zone around the call location. So without requiring any manual human intervention from a 911 dispatcher, a policy-based recording decision may be the responding officer's body-worn recording device will automatically start recording when the officer enters the GeoFence zone established around the 911 call location).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the way that the camera of the highest ranked candidate volunteer is activated of the invention of Pfeffer to further automatically activate the camera when the responder enters the GeoFence zone established around the 911 call location of the invention of Araya et al. because doing so would allow the method to notify and trigger the start of data capture from one or multiple video, audio, or metadata collection devices in the vicinity of an incident (See Araya et al., Paragraph 0009). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer (US 2009/0284348 Al), in view of Araya et al. (US 2016/0042767 A1), in further view of Schurter (US 2009/0045942 A1).
Regarding claims 3 and 13 (Original), which are dependent of claims 1 and 11, the combination of Pfeffer and Araya et al. discloses all the limitations in claims 1 and 11. Pfeffer further discloses wherein the characteristic of each of the plurality of candidate volunteer responders includes one or more of an … response time of each of the plurality of candidate volunteer responders (Paragraph 0038, The incident scenario may also identify a maximum arrival time of responders. In one embodiment, responders may be considered effective (or relevant) for responding to an incident if they are estimated to be able to reach the incident location within the maximum arrival time. For example, the incident scenario may indicate a maximum arrival time of twelve minutes for an incident which is urgent in nature. As such, any responders for which an estimated time of arrival to the incident location exceeds twelve minutes may not (at least initially) be asked to respond to the incident; Paragraph 0045, The incident effectiveness of the responder can also be based on past experience of the responder, past performance of the responder in responding to incidents, and/or any other information included in the responder profile of the responder)
	Although Pfeffer discloses all the limitations above and past performance of the responder in responding to incidents (Paragraph 0045), Pfeffer does not specifically disclose an average response time.
	However, Schurter discloses an average response time (Paragraph 0058, Fire station response statistics 304 may include the total number of response requests for each station, the average number of responders for each station, the percent of actual responders compared to the total number of individuals in the station, and the average response time of the station. The fire station response statistics may be used to evaluate the response performance of each station within a department).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify past performance response time of the invention of Pfeffer to further incorporate wherein the past performance is based on an average response time of the invention of Schurter because doing so would allow the method to use the response statistics to evaluate the response performance (See Schurter, Paragraph 0058). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer (US 2009/0284348 A1), in view of Araya et al. (US 2016/0042767 A1), in further view of Spector (US 2011/0071880 A1).
Regarding claims 4 and 14 (Original), which are dependent of claims 1 and 11, the combination of Pfeffer and Araya et al. discloses all the limitations in claims 1 and 11. Although Pfeffer discloses a ranking for each of the plurality of candidate volunteer responders, Pfeffer does not specifically disclose wherein the ranking is further based upon a language spoken by each of the plurality of candidate volunteer responders.
	However, Spector discloses a language spoken by each of the plurality of candidate volunteer responders (Paragraph 0008, For example, a non-native English speaker may prefer a responder that can speak the user's native language. Thus, languages spoken may be one of the criteria for the criteria set)
	It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the factors used to rank the plurality of responders of the invention of Pfeffer to further incorporate a language spoken by each of the plurality of candidate volunteer responders of the invention of Spector because doing so would allow the method to dispatch a responder that can speak the user’s native language (See Spector, Paragraph 0008). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	 
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer (US 2009/0284348 A1), in view of Araya et al. (US 2016/0042767 A1), in further view of Barash (US 2011/0117878 A1).
Regarding claims 7 and 17 (Original), which are dependent of claims 5 and 15, the combination of Pfeffer and Araya et al. discloses all the limitations in claims 5 and 15. Pfeffer further discloses wherein the availability of the piece of medical equipment to each of the plurality of candidate volunteer responders is determined based upon identifying that the piece of medical equipment is located … (Paragraph 0046, Dispatch engine 175 can use mapping engine 180, the responder data-base, and/or the equipment database to identify desired equipment which is located in the geographic area surrounding the incident location. Based on the location of the equipment, the amount of time it will take for the equipment to arrive at the incident location, the likelihood that the equipment is available, the last time the equipment was serviced or checked, the expiration date of the equipment (if relevant), and any other factors, dispatch engine 175 can generate a ranked equipment queue similar to the responder queue. In alternative embodiments, the equipment queue may be combined with the responder queue because in many instances the responders may possess the desired equipment).
Although Pfeffer discloses wherein the availability of the piece of medical equipment to each of the plurality of candidate volunteer responders is determined based upon identifying that the piece of medical equipment is located in the geographic area surrounding the incident location, Pfeffer does not specifically disclose wherein the availability of the piece of medical equipment to each of the plurality of candidate volunteer responders is determined based upon identifying that the piece of medical equipment is located between the location of the candidate volunteer responder and the first location.
However, Barash discloses wherein the availability of the piece of medical equipment to each of the plurality of candidate volunteer responders is determined based upon identifying that the piece of medical equipment is located between the location of the candidate volunteer responder and the first location (Paragraph 0007, Upon receiving a notification, each candidate lay responder may reply with an indication of whether they are willing and able to help with the call. If they indicate that they are willing to help, the system may automatically send to their mobile computing device a map that shows their current location, the location for the call (where the call is near the victim's location), a highlighted navigation route between their location and the location of the call, and possibly icons that indicate the locations of publicly-accessible equipment (first aid kits and automatic external defibrillators (AEDs)) that might be helpful in responding to the call and that the particular lay responder can grab on the way to the location of the call).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify wherein the availability of the piece of medical equipment to each of the plurality of candidate volunteer responders is determined based upon identifying that the piece of medical equipment is located in the geographic area surrounding the incident location of the invention of Pfeffer to further incorporate wherein the medical equipment is located between the location of the candidate volunteer responder and the first location of the invention of Barash because doing so would allow the responder to grab a publicly-accessible equipment on the way to the location of the call (See Barash, Paragraph 0007). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer (US 2009/0284348 A1), in view of Araya et al. (US 2016/0042767 A1), in further view of Sieja et al. (US 2018/0174430 A1).
Regarding claim 21, which is dependent of claim 1, the combination of Pfeffer and Araya et al. discloses all the limitations in claim 1. Although Pfeffer discloses wherein the ranking can be based on past performance of the responder in responding to incidents, the combination of Pfeffer and Araya et al. does not specifically disclose wherein the ranking is further based on an observed stress level of a volunteer responder in responding to previous emergency, wherein the observed stress level is obtained from a wearable electronic device disposed on the volunteer responder.
However, Sieja et al. discloses wherein the ranking is further based on an observed stress level of a volunteer responder in responding to previous emergency (Paragraph 0035, In embodiments of the present invention, the CAD system is specially configured to account for the physical condition and capabilities of emergency personnel, which can affect their ability to effectively handle a particular incident. Specifically the CAD system is configured to track health, stress, and biometric status of each available emergency responder automatically and in real-time based on a wide range of collected information and to assess the suitability of available emergency responders to respond to a given emergency incident based upon such status information. Specifically, the CAD system collects and tracks status information for each available emergency responder, including qualification status information (e.g., abilities and limitations of the responder), current status information (e.g., to assess the current condition of the emergency responder, such as tiredness, stress level, heart rate, temperature, etc.), prior status information (e.g., how has the emergency responder fared in the past when responding to this type of emergency incident or similar emergency incidents, how quickly does the emergency responder recover from stressful situations, etc.), and cumulative status information for the emergency responder's current shift (e.g., what types of incidents has the emergency responder been involved with during the shift, what actions did the emergency responder take during those incidents such as chasing or shooting at a suspect, etc.). Based on such status information, the CAD system can make intelligent recommendations to the emergency dispatcher by taking into account such things as the emergency responder's general and relative suitability to handle a particular emergency incident (e.g., is the emergency responder qualified, and is there someone more qualified or better suited to responding to the particular emergency incident), past experiences with a particular type of emergency incident, the current and cumulative status of the emergency responder, and projections as to the future condition of the emergency responder if dispatched to handle the emergency incident (e.g., in some cases, an emergency responder might calm down in the time it take to get to the emergency incident, while in other cases, an emergency responder might show up to the emergency incident with increased stress). The CAD system also can identify when an emergency responder is under duress or otherwise requires assistance and can make intelligent recommendations to the dispatcher for providing such assistance), wherein the observed stress level is obtained from a wearable electronic device disposed on the volunteer responder (Figure 1, item 131, Wearable Monitor Device; Paragraph 0041, In accordance with certain exemplary embodiments, the wearable monitor device 131 includes one or more interface devices to collect status information about the emergency responder (referred to herein for convenience as "biometric" information). For example, the wearable monitor device 131 may include one or more of a heart-rate sensor, a skin temperature sensor, a galvanic skin response sensor, a blood oxygen level sensor, and/or other sensor for collecting biometric information. The wearable monitor device 131 transmits information derived from the interface devices to the mobile responder client device 132, which may be configured to process the information and/or transmit the information to the CAD server subsystem 110 for processing).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the parameters for ranking a responder of the invention of Pfeffer to further incorporate wherein the ranking is further based on an observed stress level of a volunteer responder in responding to a previous emergency of the invention of Sieja et al. because doing so would allow the method to make intelligent recommendations to the emergency dispatcher by taking into account such things as the emergency responder's general and relative suitability to handle a particular emergency incident, past experiences with a particular type of emergency incident, the current and cumulative status of the emergency responder, and projections as to the future condition of the emergency responder if dispatched to handle the emergency incident (See Sieja et al., Paragraph 0035). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624